Per Curiam.
Certiorari to review an order of the Industrial Commission denying relator’s claim for compensation.
The relator is suffering from diabetes but was not afflicted with the disease until several months after the accident out of which the claim arises. The record presents the simple issue of fact, affirmed by relator’s evidence and denied by that for respondent, whether the disease was caused by the injury. Upon conflicting evidence, the referee found that it was not. The Industrial Commission reached the same conclusion. In such a situation we are not at liberty to interfere with the result.
Order affirmed.